DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “in particular for connecting two motor vehicle pipelines”; however, it is not clear to the Examiner what this means.
Claims 2, 5-8, 14 and 16 recites “preferably”; however, it is not clear to the Examiner what this means.
Claims 2, 3, 7 and 14 recite “in particular”; however, it is not clear to the Examiner what this means.
Claims 2 recites “it”; however, it is not clear to the Examiner what “it” is referencing.
Claim 2 recites the limitation "plugged-in state"; claim 3 recites the limitation "the fixed state"; claim 5 recites the limitation "the outer surface"; claim 6 recites the limitation "the axial direction" and “the insertion direction”; claim 8 recites the limitation "the circumference"; claim 10 recites the limitation "the wall"; claim 12 recites the limitation "the indicator opening"; claim 13 recites the limitation "the fixed state" and “the protruding indicator section”; claim 14 recites the limitation "the wall"; claim 15 recites the limitation "the increasing ramp"; and claim 17 recites the limitation "the angle".  There is insufficient antecedent basis for this limitation in the claim.
Claims 12 recites “its”; however, it is not clear to the Examiner what “it” is referencing.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0242508, Gaurat et al.
	In regards to claim 1, in Figures 1-15 and paragraphs detailing said paragraphs, Gaurat et al disclose a connector for connecting two fluid-conducting elements, in particular for connecting two motor vehicle pipelines, with a female plug-in part (14) and a male plug-in part (12) that can be plugged into the female plug-in part, wherein the male plug-in part can be fixed on the female plug-in part via at least one fixing element (16), wherein at least one indicator element (18) is provided, which shows the properly or completely fixed state of the male plug-in part, which has been reached via the fixing element, on the female plug-in part, wherein the indicator element is displaced outward in the radial direction when the male plug-in part is inserted into the female plug-in part, and wherein at least one radial outer position of the indicator element indicates the properly fixed state of the male plug-in part on the female plug-in part.
	In regards to claim 2, in Figures 1-15 and paragraphs detailing said paragraphs, Gaurat et al disclose a retainer is connected to the female plug-in part as a fixing element, with which the male plug-in part can be fixed in the plugged-in state on the female plug-in part, wherein the retainer preferably engages behind a stop flange of the male plug- in part, and in particular engages it in a fixing groove of the male plug-in part, when the male plug-in part is fully inserted or fixed.
	In regards to claim 3, in Figures 1-15 and paragraphs detailing said paragraphs, Gaurat et al disclose the retainer is formed U-shaped with a U-bracket and two U-legs connected to the U-bracket, and wherein the U-legs expediently engage, in the fixed state of the male plug-in part on the female plug-in part, behind the stop flange of the male plug-in part and in particular in a fixing groove (20) of the male plug-in part.
	In regards to claim 4, in Figures 1-15 and paragraphs detailing said paragraphs, Gaurat et al disclose the indicator element is guided over a ramp (22) when the male plug-in part is inserted into the female plug-in part and is displaced outward in the radial direction.
	In regards to claim 5, in Figures 1-15 and paragraphs detailing said paragraphs, Gaurat et al disclose the ramp is provided on the outer surface of the male plug-in part and is preferably integrally formed on the male plug-in part.
	In regards to claim 6, in Figures 1-15 and paragraphs detailing said paragraphs, Gaurat et al disclose the ramp increases in the axial direction of the female plug-in part or the male plug-in part and preferably increases against the insertion direction of the male plug-in part.
	In regards to claim 7, in Figures 1-15 and paragraphs detailing said paragraphs, Gaurat et al disclose the ramp increases continuously, and in particular step-free and preferably increases by 150 to 450 degrees.
	In regards to claim 8, in Figures 1-15 and paragraphs detailing said paragraphs, Gaurat et al disclose the ramp runs around at least 50% of the circumference of the male plug-in part and preferably runs completely around the circumference of the male plug-in part.
	In regards to claim 9, in Figures 1-15 and paragraphs detailing said paragraphs, Gaurat et al disclose the ramp has or forms the stop flange for the retainer.
	In regards to claim 10, in Figures 1-15 and paragraphs detailing said paragraphs, Gaurat et al disclose the indicator element is provided on the female plug-in part and passes through an indicator opening in the wall of the female plug-in part.
	In regards to claim 11, in Figures 1-15 and paragraphs detailing said paragraphs, Gaurat et al disclose the indicator element is displaceable radially outward when sliding over the ramp through the indicator opening of the female plug-in part.
	In regards to claim 12, in Figures 1-15 and paragraphs detailing said paragraphs, Gaurat et al disclose the indicator element, in its radially outer position, protrudes radially outward by an indicator section or the indicator element protrudes by the indicator section from the indicator opening.
	In regards to claim 13, in Figures 1-15 and paragraphs detailing said paragraphs, Gaurat et al disclose a section of the retainer is arranged, in the fixed state of the male plug-in part and in the radial outer position of the indicator element, between the protruding indicator section of the indicator element and a flange element protruding from the outer surface of the female plug-in part.
In regards to claim 14, in Figures 1-15 and paragraphs detailing said paragraphs, Gaurat et al disclose at least two, and preferably two indicator elements are provided and are expediently provided on the female plug-in part, and in particular each pass through an indicator opening in the wall of the female plug-in part.
	In regards to claim 15, in Figures 1-15 and paragraphs detailing said paragraphs, Gaurat et al disclose an indicator element has at least one indicator foot, with which the indicator element slides on the increasing ramp.
	In regards to claim 16, in Figures 1-15 and paragraphs detailing said paragraphs, Gaurat et al disclose an indicator element has at least two, and preferably two, indicator feet with which the indicator element slides on the increasing ramp and wherein the two indicator feet are each preferably connected to an indicator leg of the indicator element.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaurat et al.
	Gaurat et al disclose the claimed invention except for an indicator foot of the indicator element being slanted according to an angle of incline of the ramp. Applicant has failed to show criticality for an indicator foot of the indicator element being slanted according to an angle of incline of the ramp. It would have obvious to one having ordinary skill in the art at the time of filing to modify the indicator foot of the indicator element with a slant according to an angle of incline of the ramp, since a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679